Citation Nr: 1411870	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-18 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Evaluation of a right radial fracture secondary to a rocket propelled grenade (RPG) injury, initially rated as 10 percent disabling.

2.  Entitlement to separate evaluation for neurologic dysfunction associated with RPG wound.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to April 2009.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran was granted service connection for a right radial fracture secondary to RPG injury in a September 2009 rating decision; a 10 percent disability evaluation was awarded, effective April 4, 2009.  In the October 2009 rating decision on appeal, the Veteran's disability was recharacterized as radial neuropathy due to rocket propelled grenade (RPG) fragments in the right forearm, and the 10 percent disability evaluation was continued.  The relevant rating code was unchanged.  Nevertheless, as the Board will address in the REMAND, the Veteran alleges that he is entitled to a separate disability evaluation for neurological residuals of the right radial fracture due to RPG injury.  As such, the issue is properly characterized as listed above.   

The Veteran's claim for a separate disability evaluation for neurological residuals is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Virtual VA claims file has been reviewed.  There are no documents located in the Veterans Benefits Management System. 

The issue of entitlement to an increased rating for scars of the right forearm has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Residuals of a right radial fracture due to RPG are manifest by severe injury to Muscle Group VIII.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher for residuals of a right radial fracture due to a RPG injury are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.73, 4.118, Diagnostic Code 5308 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in April 2009, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's initial claim for service connection, as well as the legal criteria for entitlement to such benefits; the Veteran's claim for an increased rating is downstream from his claim for service connection.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and the Veteran's own statements in support of his claim.  The Veteran was afforded VA examinations responsive to the claim for an increased disability rating.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  The examination reports contain all the findings needed to rate the Veteran's service-connected right radial fracture due to a RPG injury, including history and clinical evaluation.  

The Veteran's appeal for higher evaluation for a right radial fracture due to a RPG injury is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  In the Veteran's case currently on appeal to the Board, there is no evidence of worsening of the Veteran's disability since the 2010 VA examination, including no assertion by the Veteran of worsening since the last VA examination.  The Veteran here does not assert that his right radial fracture due to RPG injury worsened since the 2010 VA examination; he merely asserts entitlement to a higher disability evaluation.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disability on appeal, does not suggest that this disability worsened since the most recent VA examination.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Veteran's right radial fracture secondary to RPG injury is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5308.  

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  See generally 38 C.F.R. § 4.73.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  

At all times during the appeal period, the regulations applicable to muscle disabilities provided that a "slight" muscle disability consists of a simple wound of muscle without debridement or infection.  In such cases, service medical records typically show a superficial wound, with brief treatment and a return to duty.  The wound will have healed, with good functional results and none of the cardinal signs and symptoms listed in 38 C.F.R. § 4.56(c).  Objective findings typically include a minimal scar; no evidence of a fascia defect, atrophy, or impaired tonus; and no impairment of functioning or metallic fragments retained in the muscle tissue. 38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability consists of a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  In such cases, there will be a service department record or other evidence of in- service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings typically include entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury typically include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability is a type of injury caused by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4).  History includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined by 38 C.F.R. § 4.56(c), which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Id. Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and muscles swell and harden abnormally in contraction.  Id.

Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 38 C.F.R. § 4.56.  If present, the following are also signs of severe muscle disability:  x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile. Id.

Diagnostic Code 5308 (2013) provides evaluations for disability of Muscle Group VIII, which is part of the forearm and hand.  The muscles involved in Muscle Group VIII include those arising mainly from the external condyle of the humerus, extensors of the carpus, fingers, and thumb and the supinator.  The functions affected by these muscles involve extension of the wrist, fingers, and thumb, and abduction of the thumb.  For the dominant forearm and hand, a noncompensable disability rating is for assignment where there is slight impairment of function and a 10 percent evaluation is assigned for moderate impairment of function.  The next higher, 20 percent evaluation is assigned for moderately severe impairment, and a 30 percent disability rating for severe impairment.  

The Board observes that, historically, the Veteran had an open fracture of the right radius due a RPG injury in July 2006.  According to the treatment records, the Veteran underwent multiple debridements of the wound and an open reduction internal fixation of the right mid and distal radius, resulting in malunion of the right distal radius.  The Veteran's fracture was described as an open comminuted fracture of the distal third of the radius with metallic foreign bodies in the soft tissues overlying the bicep.  A July 2006 radiology examination report assessed the Veteran as having a major abnormality.  The Veteran's November 2010 VA examination report states that he is right hand dominant.

Upon reviewing the rating criteria in relation to the evidence for consideration, the Board finds that the Veteran's right radial fracture secondary to a RPG injury more accurately approximates a severe muscle injury.  The Veteran's service treatment records clearly show that he had a through and through wound with an open comminuted fracture of the right radius, with multiple debridements as a result of the July 2006 RPG injury.  Likewise, the Veteran's November 2010 VA examination report clearly indicates that the Veteran continues to experience weakness, increased fatigue, impaired coordination, and limitation of motion of the right forearm; the Veteran also credibly testified as to these symptoms at his March 2013 hearing before the undersigned.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right radial fracture secondary to a RPG injury are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination report and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain, fatigability, limitation of motion, and weakness, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's right radial fracture secondary to a RPG injury, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.   Therefore, referral for consideration of an extraschedular rating for the Veteran's right radial fracture secondary to a RPG injury pursuant to 38 C.F.R. § 3.321(b)(1)  is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In conclusion, the Board finds that the weight of the evidence supports the assignment of a 30 percent rating, but no higher, for the Veteran's right radial fracture secondary to a RPG injury, and the appeal is granted to that extent.  


ORDER

A 30 percent evaluation for right radial fracture secondary to a RPG injury to Muscle Group VIII is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran, in his testimony before the undersigned in March 2013, asserted that he should be separately rated for additional residuals of his right radial fracture secondary to a RPG injury.  In this regard, the Veteran and his representative asserted entitlement to a separate evaluation for neurological residuals of a right radial injury due to an RPG, as well as for limitation of motion, impairment of the radius, and entitlement to a rating for a prosthesis.  

The Board observes that VA is precluded from compensating a veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  The Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise," Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  Likewise, the provisions of 38 CFR 4.55(a) clearly preclude the combining of a muscle injury rating with a peripheral nerve paralysis rating involving the same body part, except where entirely different functions are affected; etiology of the disability is irrelevant in rendering a determination regarding combining ratings for muscle injuries and peripheral nerve paralysis under §4.55(a).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   To the extent that there are any VA medical records related to the Veteran's claim, such records must be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record since April 2009.

2.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


